Reinhard, J.
The facts of this case are almost identical with those in the case of Barnett, Admr., v. Franklin College, 10 Ind. App. 103.
In the present case, however, the bond was executed by James Forsyth (the former husband of Ellen N. Barnett), and the claim is therefore filed against said James Forsyth’s estate, of which the appellant is also the administrator.
In addition to the facts in that case, it appears, from the complaint and special findings in the present case, that after the execution and delivery of the bond, the decedent executed to the appellee an additional promise, in writing, by which he agreed to pay the appellee interest on said bond, at one per cent, per annum, and that he actually made payments of such interest in pursuance of such promise. The case is, therefore, a stronger one for the appellee than the one referred to, and, upon its authority, the judgment of the court below is affirmed.